        Case 2:19-cr-00445-MHT-JTA Document 50 Filed 05/11/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
         v.                                     )       CASE NO. 2:19cr445-MHT
                                                )               (WO)
CALVIN LEE MORRIS                               )

                                FINAL ORDER OF FORFEITURE

         Before the court is the government’s motion for a final order of forfeiture filed on May 11,

2020.

         On January 3, 2020, this Court entered a preliminary order of forfeiture ordering defendant

Calvin Lee Morris to forfeit his interest in a Taurus, Model PT809C 9mm pistol, serial number

TKM59015 and live ammunition.

         Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimants are the defendant and Heather Nicole Hussey. The

government gave defendant notice in the indictment that it would seek the forfeiture of all property

involved in the commission of the offenses in violation of 18 U.S.C. § 922(g)(1). On January 11,

2020, notice of this forfeiture was served on Heather Nicole Hussey.

        The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant to 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and that the government has established

the requisite nexus between such property and such offenses in violation of 18 U.S.C. § 922(g)(1).

         Accordingly, it is ORDERED that the government’s motion for a final order of forfeiture

(doc. no. 49) is GRANTED as follows:

         1. The following property is hereby forfeited to the United States pursuant to 18 U.S.C.
       Case 2:19-cr-00445-MHT-JTA Document 50 Filed 05/11/20 Page 2 of 2



§ 924(d)(1) by 28 U.S.C. § 2461(c): a Taurus, Model PT809C 9mm pistol, serial number

TKM59015 and live ammunition;

       2.      All right, title, and interest to the property described above is hereby condemned,

forfeited, and vested in the United States and shall be disposed of according to law;

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order; and,

       4.      the clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 11th day of May, 2020.



                                                       /s/ Myron H. Thompson
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
